Citation Nr: 0619488	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for major depressive disorder, from September 
11, 2000 to December 15, 2004.

2.  Entitlement to an increased disability rating in excess 
of 70 percent for major depressive disorder, since December 
16, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 RO decision that granted an increased 
disability rating of 30 percent for the veteran's service-
connected dysthymic disorder, effective from September 11, 
2000.  Following submission and consideration of additional 
evidence, the RO issued a rating decision in September 2001, 
which confirmed the assigned 30 percent disability rating.  
In May 2002, the veteran filed a notice of disagreement 
seeking a higher disability rating for this condition. 

In November 2003, the RO issued a rating decision which 
granted an increased disability rating of 50 percent for the 
veteran's dysthymic disorder, effective from September 11, 
2000.  The RO further issued a statement of the case that 
same month.  In December 2003, the veteran filed a timely 
substantive appeal.  

In November 2005, the RO issued a rating decision which 
granted an increased disability rating of 70 percent for the 
veteran's condition, now characterized as major depressive 
disorder, effective from December 16, 2004.  The RO's 
decision also granted entitlement to individual 
unemployability due to service-connected disabilities, 
effective from April 24, 2005.  The veteran has since noted 
his continuing disagreement with the assigned disability 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in this 
matter.

On his substantive appeal, VA Form 9, filed in October 2003, 
the veteran indicated that he wished to have a Travel Board 
hearing in this matter.  This hearing has never been held, 
and the request for a Travel Board hearing had never been 
withdrawn.

Under these circumstances, a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).  In view of the foregoing, the 
case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



